DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 116-133 are pending in the instant invention.  According to the Amendments to the Claims, filed May 18, 2022, claims 1-115 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 17/214,343, filed March 26, 2021, which is a Continuation (CON) of US Application No. 17/102,586, filed November 24, 2020 and now US 11,014,931, which is a Continuation (CON) of International Application No. PCT/US2019/034653, filed May 30, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/738,508, filed September 28, 2018; and b) 62/677,903, filed May 30, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 116 and 118, drawn to 3-(ethoxydifluoromethyl)-6-(5-fluoro-6-(2,2,2-trifluoroethoxy)pyridin-3-yl)-[1,2,4]triazolo[4,3-a]-pyridine, shown to the right; (2) claims 117 and 119, drawn to a pharmaceutical composition comprising 3-(ethoxydifluoromethyl)-6-(5-fluoro-6-(2,2,2-trifluoroethoxy)pyridin-3-yl)-[1,2,4]triazolo[4,3-a]pyridine, shown to the right above; and (3) claims 120-133, drawn to a crystalline form of 3-(ethoxydifluoromethyl)-6-(5-fluoro-6-(2,2,2-trifluoroethoxy)pyridin-3-yl)-[1,2,4]triazolo[4,3-a]pyridine, shown to the right above, and/or a pharmaceutical composition thereof, respectively.
	Thus, a first Office action and prosecution on the merits of claims 116-133 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying 3-(ethoxydifluoromethyl)-6-(5-fluoro-6-(2,2,2-trifluoroethoxy)pyridin-3-yl)-[1,2,4]triazolo[4,3-a]pyridine.
	The following title is suggested: 3-(ETHOXYDIFLUOROMETHYL)-6-(5-FLUORO-6-(2,2,2-TRIFLUOROETHOXY)PYRIDIN-3-YL)-[1,2,4]TRIAZOLO[4,3-a]PYRIDINE AS AN ION CHANNEL MODULATOR.
	Appropriate correction is required.


Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of 3-(ethoxydifluoromethyl)-6-(5-fluoro-6-(2,2,2-trifluoroethoxy)pyridin-3-yl)-[1,2,4]triazolo[4,3-a]pyridine into the abstract, to overcome this objection.

Claim Objections

	Claim 118 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The compound:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 119 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The pharmaceutical composition of claim 117, wherein the pharmaceutical composition comprises the pharmaceutically acceptable carrier and the compound:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 120 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A crystalline form of the compound:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	wherein the crystalline form is characterized by an X-ray powder diffraction pattern comprising X-ray powder diffraction peaks at the following angles (º 2): 12.6º±0.2º, 15.8º±0.2º, and 18.6º±0.2º (2).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 122 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystalline form of claim 120, wherein the crystalline form is further characterized by an X-ray powder diffraction pattern comprising additional X-ray powder diffraction peaks at the following angles (º 2): 10.7º±0.2º, 12.3º±0.2º, 14.9º±0.2º, 16.6º±0.2º, 16.8º±0.2º, 21.0º±0.2º, and 22.6º±0.2º (2).

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 123 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystalline form of claim 120, wherein the crystalline form is characterized by an X-ray powder diffraction pattern as shown in Figure 5A.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 126 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystalline form of claim 120, wherein the crystalline form has a differential scanning calorimetry curve as shown in Figure 5B.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Application No. 17/058,187

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Consequently, claims 116-133 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 116-121 and 123-127 of copending US Application No. 17/058,187.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 116 in the copending invention recites substituted [1,2,4]triazolo[4,3-a]pyridines, where t = 1; R1 = -CR2R3R4, wherein R2 = -C1-4 haloalkyl, R3 = -H and R4 = -H; R5 = -halo; R6 = -C1-4 haloalkyl, substituted with ORc, wherein Rc = -C1-4 alkyl; X = CRd, wherein Rd = -H; and Y = CRd, wherein Rd = -H, respectively, which provides overlapping subject matter with respect to the instantly recited 3-(ethoxydifluoromethyl)-6-(5-fluoro-6-(2,2,2-trifluoro-ethoxy)pyridin-3-yl)-[1,2,4]triazolo[4,3-a]pyridine, shown to the right above.
	The inventor or joint inventor should note that the aforementioned section of the rejection is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

US Application No. 17/214,343

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claims 116-133 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 116-121 and 123-127 of copending US Application No. 17/214,343.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 116 in the copending invention recites substituted [1,2,4]triazolo[4,3-a]pyridines, where t = 1; R1 = -CR2R3R4, wherein R2 = -C1-4 haloalkyl, R3 = -H and R4 = -H; R5 = -halo; R6 = -C1-4 haloalkyl, substituted with ORc, wherein Rc = -C1-4 alkyl; X = CRd, wherein Rd = -H; and Y = CRd, wherein Rd = -H, respectively, which provides overlapping subject matter with respect to the instantly recited 3-(ethoxydifluoromethyl)-6-(5-fluoro-6-(2,2,2-trifluoroethoxy)pyridin-3-yl)-[1,2,4]triazolo[4,3-a]pyridine, shown to the right above.
	Similarly, the inventor or joint inventor should further note that the aforementioned section of the rejection is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Likewise, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Next, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Then, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Moreover, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624